DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: Applicant’s argument, see page 6 of Applicant’s Remarks, filed 06/09/2021, that Moretz et al. (U.S. Patent No. 5,249,320) in view of Leininger et al. (U.S. Patent No. 6,374,435) does not disclose or suggest that only one layer of a multilayer pad should be folded over to provide portions of a reinforcement layer as claimed is persuasive because Leininger teaches an essentially single layer device comprising folded over longitudinal edges, and does not teach how the edges would be folded over in the case of a multilayer device, such as that claimed in the present invention. Therefore, the rejections of independent claims 1 and 17 under 35 U.S.C. 103 over Moretz in view of Leininger have been withdrawn. The claimed invention further distinguishes over the disclosure of Knox (U.S. Patent No. 4,499,131), which discloses a multilayer underpad in which the absorbent facing layer is folded over, in contrast to the claimed invention in which the fluid impervious third layer is folded over. Accordingly, claims 1, 2, 4, 6, and 10-18 are considered allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Knox (U.S. Patent No. 4,499,131) discloses a washable absorbent underpad.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARJUNA P CHATRATHI whose telephone number is (571)272-8063.  The examiner can normally be reached on M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on 571-272-1115.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/ARJUNA P CHATRATHI/Examiner, Art Unit 3781                                                                                                                                                                                                        
/CATHARINE L ANDERSON/Primary Examiner, Art Unit 3781